Case 1:17-cv-01782-JMS-TAB Document 221 Filed 04/21/21 Page 1 of 1 PageID #: 6015

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  FAIR HOUSING CENTER OF CENTRAL                         )
  INDIANA, INC.,                                         )
  MORY KAMANO,                                           )
  NORMA TEJEDA,                                          )
  CORDELL SPENCER,                                       )
  MARIA GASPAR,                                          )
  FRANKLIN PAZ,                                          )
                                                         )
                                Plaintiffs,              )
                                                         )
                           v.                            )       No. 1:17-cv-01782-JMS-TAB
                                                         )
  RAINBOW REALTY GROUP, INC.,                            )
  EMPIRE HOLDING CORP.,                                  )
  JAMES R. HOTKA,                                        )
  SUNSHINE TRUST,                                        )
  REDSKINS TRUST,                                        )
  SPORTING TRUST,                                        )
  ALLEY CAT TRUST,                                       )
  SHORE WATERS DEVELOPMENT, LLC,                         )
  SUNFLOWER TRUST,                                       )
                                                         )
                                Defendants.              )

            ORDER ON APRIL 21, 2021, TELEPHONIC STATUS CONFERENCE
         Parties appeared by counsel April 21, 2021, for a telephonic status conference.

  Discussion was held regarding discovery, settlement, and related matters. Conference concluded

  without further order.

         Date: 4/21/2021



                                              _______________________________
                                              Tim A. Baker
                                              United States Magistrate Judge
                                              Southern District of Indiana


  Distribution:

  All ECF-registered counsel of record via email
